DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 22 February 2021, has been reviewed and entered.  Claims 1, 9, and 36 are amended, claim 39 is added, and claims 2, 3, 14-23, and 32 are canceled, leaving claims 1, 4-13, 24-31, and 33-39 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the previous 112 rejection and raised a new 112 rejection (Remarks page 8).
Applicant argues Didier does not disclose a waterproof shell.  This is not commensurate with the rejection, which does not rely on Didier as a disclosure of a waterproof shell.  Dammann teaches a waterproof shell as set forth in the previous rejections and the rejections below (Remarks page 8-9).

Applicant argues there is no reason to modify Didier’s shell to be waterproof (Remarks page 9).  This is not persuasive.  One of ordinary skill would find it obvious to provide a waterproof shell portion for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).  Regarding Applicant’s argument that “the office action fails to explain why a person of ordinary skill in the art would be motivated…” this same motivation statement can be found in the previous rejection and the rejection below (Remarks page 9).  Applicant argues that Didier would not have an absorbent liner because Didier’s shell portion is terrycloth (Remarks page 9); however, having a terrycloth shell portion would not preclude a hair wrap from also having an absorbent liner.  Furthermore, Applicant is combining Didier’s two embodiments, one made of a nonwoven and the other made of terrycloth (Didier pp 0013).  Applicant’s argument hinges on Didier’s wrap being intended for a single use (Remarks page 9); however, being intended to be use once does not preclude it from being lined.  Furthermore, Didier pp 0013 discloses if the wrap may or may not be intended for a single use.
The arguments with respect to Stone, Hill, and Bloch are moot as these references are not used in the rejections below (Remarks page 9-11 and 12).
Claims 4-13, 24-35, 37, and 38 are not separately argued (Remarks page 12-13).
New claim 39 is addressed in the rejections below (Remarks page 13).
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "many" in claim 39 is a relative term which renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103

Claims 1, 5, 6, 12, 24, 25, 27-31, 33-35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A).


a waterproof shell portion substantially defining an outer surface of the multilayered hair wrap (long cap 1, see modification below regarding “waterproof”); and wherein the waterproof shell portion defines both a basket portion configured to receive a wearer's head (first pocket 4), and a tail portion extending from the basket portion and configured to receive a portion of the wearer's hair (second pocket 5).
Didier does not disclose the hair wrap is multilayered comprising a waterproof shell portion and an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge;
wherein the waterproof shell portion extends below the lower edge of the absorbent liner portion, and is folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap;
wherein the waterproof shell portion and the absorbent liner portion are attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion; and
wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam.
It is noted that although Didier does not expressly disclose the shell portion is waterproof, Dider does disclose the shell portion contains thermoplastic fibers as disclosed in pp 0012, and thermoplastic fibers are known to be waterproof.
Dammann teaches a similar multilayered hair wrap (headwear, title) comprising:

an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge (second material 123 “may be a cotton material,” pp 0017, where cotton material is known to be absorbent, and pp 0044 of the instant specification discloses, “the liner portion 104 can be made of a variety of absorbent materials, such as… cotton”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion substantially defining an outer surface and an absorbent liner portion substantially defining an inner surface, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion substantially defining an outer surface and an absorbent liner portion substantially defining an inner surface, for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).
Adamson teaches a similar hair wrap (flexible headwear, title) wherein the shell portion (combination of 1 and 5) extends below the lower edge of the liner portion (7, see annotated fig 1 below), and is folded up to substantially define a lower inner portion on the inner surface of the multilayered hair wrap (see annotated fig 1 below);

wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam (capable of being separated while still being held together, due to being held together only at the seam 8 as shown in fig 1).

    PNG
    media_image1.png
    224
    426
    media_image1.png
    Greyscale

The recitation of folding up a lower edge is known in the art as hemming.  One of ordinary skill would recognize that folding up the lower edge would be one known way to contain raw edges to improve the appearance and durability of the wrap.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the waterproof shell portion of Didier as modified by Dammann above to extend below the lower edge of the absorbent liner portion, and be folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap; the waterproof shell portion and the absorbent liner portion bieng attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion; and the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam, 

As to claim 5, Didier as modified discloses the multilayered hair wrap of claim 1, wherein:
an end of the tail portion opposite the basket portion terminates in a vertical edge (see annotated Didier fig 1 below), wherein the vertical edge extends from a bottom edge of the multilayered hair wrap (see annotated Didier fig 1 below); and wherein the vertical edge is substantially perpendicular to the bottom edge of the multilayered hair wrap (see annotated Didier fig 1 below). 
Although the angle between the vertical edge and the bottom edge appears to be ninety degrees, Didier is silent as to the vertical edge being “squared off.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the angle that is close to 90 degrees to be exactly 90 degrees, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

    PNG
    media_image2.png
    227
    499
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    349
    401
    media_image3.png
    Greyscale


As to claim 6, Didier as modified does not disclose the multilayered hair wrap of claim 5, wherein a height of the vertical edge is at least 5 percent of a maximum height of the basket portion.
As shown in the annotated figure below, the height of the vertical edge appears to be approximately 30% of a maximum height of the basket portion, which would read on the claim, although Didier is silent as to the exact percentage.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a height of the vertical edge is at least 5 percent of a maximum height of the basket portion, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.


    PNG
    media_image4.png
    454
    998
    media_image4.png
    Greyscale


As to claim 12, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the shell portion is made of fabric (Dammann material 102 comprises “a water repellent material/ fabric,” pp 0014).

As to claim 24, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises a membrane selected from the group consisting of expanded polytetrafluoroethylene membranes and polyurethane membranes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the shell portion of Didier with a membrane of expanded polytetrafluoroethylene membranes and polyurethane membranes, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


Didier does disclose welded seams (pp 0012), so welded seams are within the scope of the Didier reference.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have secured the absorbent liner portion to the waterproof shell portion using a stitchless seam selected from the group consisting of fused seams and welded seams, for the purpose of using a known seam for securing to materials together.

As to claim 27, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the multilayered hair wrap is configured to be worn on a wearer's head either forwards or backwards (capable of being worn).

As to claim 28, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion of the multilayered hair wrap is straight (this is the obvious result of the modification presented in the rejection of claim 1 above, where Didier’s straight lower portion is modified to be waterproof).

As to claim 29, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion inhibits moisture outside the multilayered hair 

As to claim 30, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion further inhibits moisture inside the multilayered hair wrap from dripping out of the multilayered hair wrap when the multilayered hair wrap is worn on a wearer's head (capable of inhibiting).  

As to claim 31, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion helps to keep the multilayered hair wrap in place when the multilayered hair wrap is worn on a wearer's head (capable of helping).

As to claim 33, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion is approximately 38 inch to approximately 1 inch in width.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof lower inner portion with a width of 3/8 inch to approximately 1 inch, and particularly approximately 5/8 inch, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

As to claim 34, Didier as modified as modified discloses the multilayered hair wrap of claim 33, wherein the waterproof lower inner portion is approximately /8 inch in 

As to claim 35, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the basket portion and the tail portion collectively define a single opening to receive the wearer's head and the portion of the wearer's hair (Didier figs 1-3).

As to claim 39, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises a durable material (Damman’s material 102 comprises “a water repellent material/ fabric,” pp 0014) that can be used many times over (as best understood, capable of being used many times over). SMRH:4836-7195-7981.1752XN-245962  
 
Claims 4, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 or 12 above, and further in view of Tussey (US 9907381 B2).

As to claim 4, Didier as modified does not disclose the multilayered hair wrap of claim 1, further comprising:
a button secured to the basket portion via a shank; and an elasticized loop secured to the tail portion and configured to be secured to the button and the shank for securing the tail portion to the basket portion.

Tussey teaches a similar hair wrap (hair wrap, title) including a button secured to the basket portion (button 19) via a shank (see modification presented below); and an elasticized loop secured to the tail portion and configured to be secured to the button and the shank for securing the tail portion to the basket portion (elastic loop 43”).
Buttons having shanks are known in the art.  Buttons necessarily have some sort of aperture so that they can be sewn to a material, the aperture either being through the button itself or through a shank.  One of ordinary skill in the art would have recognized that Tussey’s button is either with or without a shank, and that the shank is a matter of obviousness.
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and loop, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the button and loop would be desirable over another fastener type.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided basket portion fastening means of Didier with a 

As to claim 10, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the liner portion comprises microfiber.  
Tussey teaches a similar hair wrap including the liner portion comprises microfiber (col 4 line 40-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the liner portion in microfiber, and particularly in split strand microfiber, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the liner portion in microfiber, and particularly in split strand microfiber, for the purpose of providing a known absorbing material (Tussey col 4 line 40-45).

As to claim 11, Didier as modified does not disclose the multilayered hair wrap of claim 10, wherein the microfiber is split strand microfiber (this is the obvious result of the modification presented in the rejection of claim 10 above).


	Tussey teaches a similar hair wrap including the fabric comprises polyester (col 4 line 50-55), nylon (col 4 line 50-55), and/or spandex (col 4 line 50-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided fabric comprising polyester, nylon, and/or spandex, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided fabric comprising polyester, nylon, and/or spandex, and particularly in split strand microfiber, for the purpose of ensuring hair does not get wet or damp (Tussey col 4 line 60-65).

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of Yellowtail (US 20090044312 A1).

As to claim 7, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion is breathable and has a moisture vapor transmission rate of at least approximately 15,000 g/m2/day. 
Applicant recites GORE-TEX as a known material having the claimed properties.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that is breathable and has a moisture vapor transmission rate of at least approximately 15,000 g/m2/day, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that is breathable and has a moisture vapor transmission rate of at least approximately 15,000 g/m2/day, for the purpose of preventing liquid from contacting the wearer’s hair (Yellowtail pp 0020).

As to claim 8, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion has a water column test rating of at least approximately 15,000 mm. 
Applicant recites GORE-TEX as a known material having the claimed properties.
Yellowtail teaches a similar waterproof shell portion (covering 12) that is GORE-TEX (Yellowtail claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that has a water column test rating of at least approximately 15,000 mm, since it is within the 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that has a water column test rating of at least approximately 15,000 mm, for the purpose of preventing liquid from contacting the wearer’s hair (Yellowtail pp 0020).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of 37.5TM (https://www.businesswire.com/news/home/20131119005378/en/Fabric-Technology-Leader-Cocona-New-37.5TM).

As to claim 9, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises an exothermic fabric selected from the group consisting of a breathable laminate having a durable water repellant coating and a breathable laminate comprising a polyurethane membrane with an exothermic particle print. 
37.5TM discloses 37.5 breathable laminate fabric is used in clothing and pp 0044 names 37.5 as an example of a breathable waterproof laminate fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion in an exothermic fabric such as 37.5 breathable laminate fabric, since it is within the general skill of a worker in the 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion in an exothermic fabric such as 37.5 breathable laminate fabric, for the purpose of managing the wearer’s humidity and temperature (37.5TM).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of Clarke (US 20120079643 A1).

As to claim 26, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the absorbent liner portion is secured to the waterproof shell portion using a seam that is taped.
Clarke teaches tape is a known means of fastening (pp 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the seams of Didier to be taped as taught by Clarke for the purpose of providing a known means of fastening.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2052123 A) in view of Dammann et al. (US 20140101821 A1).


Adamson does not disclose the shell portion is waterproof and the liner portion is absorbent.
Dammann teaches a similar multilayered hair wrap (headwear, title) comprising:
a waterproof shell portion (shower cap 100 comprises material 102, material 102 comprises “a water repellent material/ fabric,” pp 0014) and an absorbent liner portion 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion and an absorbent liner portion, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a waterproof shell and an absorbent liner portion, for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2052123 A) in view of Dammann et al. (US 20140101821 A1) as applied to claim 36 above, and further in view of Didier (US 20070056079 A1). 

As to claim 37, Adamson as modified does not disclose the multilayered hair wrap of claim 36, wherein: the waterproof shell portion and the absorbent liner portion collectively define both a basket portion configured to receive a wearer's head, and a tail portion extending from the basket portion and configured to receive a portion of the wearer's hair; wherein an end of the tail portion opposite the basket portion terminates in a vertical edge; wherein the vertical edge extends from a bottom edge of the 
Didier teaches a similar hair wrap (long cap 1) including a basket portion configured to receive a wearer's head (pocket 4), and a tail portion extending from the basket portion and configured to receive a portion of the wearer's hair (distal pocket 5); wherein an end of the tail portion opposite the basket portion terminates in a vertical edge (see annotated fig below); wherein the vertical edge extends from a bottom edge of the multilayered hair wrap (see annotated fig below); and wherein the vertical edge is squared off and substantially perpendicular to the bottom edge of the multilayered hair wrap (Although the angle between the vertical edge and the bottom edge appears to be ninety degrees, Didier is silent as to the vertical edge being “squared off.”).
Both Adamson and Didier are drawn to headwear.  The only difference is that Adamson’s cap is less elongated than Didier’s.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Adamson cap in the shape taught by Didier and further to provide the angle that is close to 90 degrees to be exactly 90 degrees, for the purpose of protecting the hair (Didier abstract) and since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.


    PNG
    media_image3.png
    349
    401
    media_image3.png
    Greyscale


As to claim 38, Adamson as modified discloses the multilayered hair wrap of claim 37, wherein the basket portion and the tail portion collectively define a single opening to receive the wearer's head and the portion of the wearer's hair (this is the obvious result of the modification presented in the rejection of claim 37 above, as shown in Didier figs 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732